DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, you claim a range of pressure that is applied by the first platen, but you have not claimed the structure or the method step for providing this limitation.
In claim 18, you claim a temperature range that the platen is held, but you have not claimed the structure or a method step for providing this limitation.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,4,6,8,9,11,13,15,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukhopadhyay et al. (6,248,006).
In reference to claims 1 and 8, Mukhopadhyay et al. teaches a chemical mechanical planarization apparatus comprising a first toroidal platen, 33, section configured to hold a first polishing pad, 14, to remove material from a wafer and a second toroidal platen section, 31, configured to hold a second polishing pad, 10, to remove material from the wafer, wherein the first toroidal platen section is nested within the second toroidal platen section and wherein the first toroidal platen section is independently movable from the second toroidal platen section, and at least one slurry supply,  (col. 5, lines 29-36, fig. 3).
In reference to claim 3, further comprising a first mechanical linkage, 13, attached to the first toroidal platen section and a second mechanical linkage, 11, attached to second toroidal platen section, the first mechanical linkage being different from the second mechanical linkage, (col. 6, lines 21-30).
In reference to claims 4 and 13, further comprising a first motor attached to the first toroidal platen section and a second motor attached to the second toroidal platen section, the first motor being different from the second motor, (col. 5, lines 29-32).
In reference to claim 6, wherein a rotation speed of the first toroidal platen section is individually controlled from the second toroidal platen section, (col. 5, lines 32-36).
In reference to claim 9, wherein the plurality of concentric toroids comprises at least three concentric toroids, (col. 7, lines 1-4).
In reference to claim 11, wherein the at least one slurry supply is connected to multiple dispensing tubes, 20,22,24.
In reference to claim 15, Mukhopadhyay et al. further teaches a method for polishing a surface of a wafer comprising configuring a first toroidal platen section, 33, to rotate at a first speed configuring a second toroidal platen section, 31, to rotate at a second speed different from the first speed, the first toroidal platen section being nested within the second toroidal platen section; and planarizing a layer with at least one of the first toroidal platen section rotating at the first speed or the second toroidal platen section rotating at the second speed, (col. 5, lines 36-53).
In reference to claim 19, further comprising dispensing a slurry from a single location, 22, onto a first polishing pad over the first toroidal platen section, (fig. 3).
In reference to claim 20, further comprising dispensing a slurry from multiple locations, 20,22,24 onto a first polishing pad over the first toroidal platen section and onto a second polishing pad over the second toroidal platen section, (fig. 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5,7,10,12,16 and 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay et al. (6,248,006) in view of Kim (7,121,933).
Mukhopadhyay et al. teaches all the limitations of the claims except for a first temperature liquid line connected to the first toroidal platen section, a second temperature liquid line connected to the second toroidal platen section, the first temperature liquid line being different from the second temperature liquid line, wherein at least one of the first polishing pad or the second polishing pad comprises a circular groove pattern, a first slurry supply coupled to a first one of the plurality of concentric toroids and a second slurry supply coupled to a second one of the plurality of concentric toroids, the first slurry supply being different from the second slurry supply, wherein the first speed is between 0 rpms and 1000 rpms and the second speed is between 0 rpms and 1000 rpms.
Kim teaches a first temperature liquid line, 18, connected to the first toroidal platen section, a second temperature liquid line, 18, connected to the second toroidal platen section, the first temperature liquid line being different from the second temperature liquid line, a first slurry supply coupled to a first one of the plurality of concentric toroids and a second slurry supply coupled to a second one of the plurality of concentric toroids, the first slurry supply being different from the second slurry supply, (col. 2, lines 38-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Mukhopadhyay et al. with separate slurry supply lines coupled to each toroidal platen section, as taught by Kim, in order to enhance the accuracy of the flow and delivery location of the liquid or slurry to each individual platen.
It would have been further obvious to provide the tool with wherein at least one of the first polishing pad or the second polishing pad comprises a circular groove pattern, as a matter of obvious design choice and since it is old and well known to provide a polishing pad with a grooved pattern in order to enhace slurry distribution across the pad.  It would have been further obvious to provide the tool with the first speed is between 0 rpms and 1000 rpms and the second speed is between 0 rpms and 1000 rpms, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges merely requires routine skill in the art. 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay et al. in view of Wu et al. (2019/0143476).
Mukhopadhyay et al. teaches all the limitations of the claims except for a first cooling line coupled to a first one of the plurality of concentric toroids and a second cooling line coupled to a second one of the plurality of concentric toroids, the first cooling line being different from the second cooling line.
Wu et al. teaches a heating or cooling element, 140, that can surround the or in the reservoir, 60, that holds the polishing liquid, in order to cool or heat the liquid before it is applied to the polishing surface, (pp 0041).
	It would have been obvious to one having ordinary skill in the art at the time th invention was made to provide the tool of Mukhopadhyay et al., with the heating or cooling element in the slurry supply, as taught by Wu et al.,  in order to heat or cool the  slurry, and thus provide a first cooling line and a second cooling line, in order to provide the polishing tool with the capability to heat or cool the polishing  slurry and thus heat or cool the polishing surface, in order to enhance the uniformity of the polishing. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Hiyama et al. (6,015,337), Min et al. (2005/0272348) and Chen et al. (2004/0224615) were cited to show other examples of CMP apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 16, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723